 

 

 

Case 3:21-cv-00025-DHB-BKE Document 11 Filed 07/26/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT U.S. !
FOR THE SOUTHERN DISTRICT OF GEORGIA my JUL 2!
(uit SUL J

DUBLIN DIVISION

 

ANTWAUN MAURICE ASHMORE,
Plaintiff,

V. CV 321-025

)
)
)
)
)
)
TIMOTHY C. WARD; JERMAINE WHITE; )
and JACOB BEASILY, )
)

)

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiffs complaint without prejudice for failure to state a claim upon which
relief can be granted and CLOS iS case.

SO ORDERED this A day of July, 2021, at Augusta, Georgia.

bb Ea D

UNITED STATES DISTRICT JUDGE

 

 
